OFFICE   OF THE A'ITORNEY      GENERAL   OF TEXAS
                                   AUSTIN




      Honoreble.John R. Shook
      Criminal Dletrlot Attorafq
      San Antonio, Texas
      Attention:   Hr. T. 8. Rldgevay
                                                e\,
      Dear Sfr:




..;

      or
      as
IXo~orable John B. 83mok - Fag4 2



    and gasoline and the County aooepted the&
    eemlaee down to Julr 7, 1941, when the<#uatlen
    for  a rehearing mm  overruled In Ohe abore
    OQUse.   TWO or the patrolmen were bfsp4ns4a dth,
    14wilIg only r0tlr in the employ or the countr.
    The rour who w&r4 retained   wexe paid their
    salaries aad the two who were dropped fr4m the
    qimploy Of the Uoiuity were not paid their e&i-
    tlSl4S. These two patrolmen, who were eliai-
    nated rrcm their wmiee     an July 7, 19i&ren-
    &wed a bill t4 the Ctiss16ners’      Qoxirt ior
    $285.00 lmhb, being the amount or their m-
    spective oalaries from rtrJr14, 1943, to &ly 7,
    190.    The Court reemtly entered an order al-
    lowing th4ir olalm, the or&e~ beins as follcmm




          "We weuld like 60 &a~4 yatrr Opts   UPOnthe
     raLf0dng tno questian*:

          "1. x4 ft 14gt2. r0r th6 &mmL8*16a~4x8*
           ao?lrt *io ~TaOX the paym6nt Qi the
Honorable John R. Shook - Rqe           3


           salarlcq    or these two patrolmen            rraa
           May 14, 194l to July 7. 194X7
              *2.  S1n0. the Oummi&Ei1oil4r&* aouxt
           ha8 entore& its order upon the ainutes
           or the Court approving the payment or said
           olaims of fhs two patroloen and haling ln-
           stratated the Auditor to draw warrantsin
           taror  or 84fa patrolmen  in payment or said
           elaIa., 1. It the duty of the kudltor    to
           draw t@e ryants     In pamnt    thareot?

           *In this 4onnoatIon,w4 wieh to direot your
     attention to the 0.~4 or Buster Harp vs. +. 0. m&y,
     County Auditor or Boxer County,  readwed-#y   the
     Feurth Courtof   Citil Appeal.atSi%s   &6dfO,   on
    w0r4a4r      12,   ipu.   Thit3   d401~i4~     i6     not   report4a,
     but    a oopy tikhbr     is attaehea        her&h          Ii0 ratioa
     for rehearing ua. t%led aad this deaialoa i4 final.

             -4    order or the OommImioaer~*   Gosrt eU&wlag
    the olaim 0r .the two patr4lnmn lb ori its ra44 nliil
    and pea-tabs to a, setter whhh is rested ~~~oluslrely
    within      the jarladietion or that Qeurt;   I$ appears
    to     ss that this order ia a fiaal $-at       and ozmld
    only be 846 a*144 in a 4irest~pr~eeaing        institut4U
    in the dietriat~ aouxt. The County Airtlt$qr,     belag
    a mis1st4rial~otii44r, is not rested with judiolal
    power and would not be aQthCWi&Od t4 haar and wei&
    4tia4~~4 u~tl past3 jtkag8i4nt upon the r8atq.

          9w1il488, the ardor 0t the Ommissionsr8~               Gourt
     i..void, it rclold b44tm4      the   aWe7 or the Audifor
     to i..ae the werxsnts or ~owher.           there      an dlreeted.
     It dg.8 not m&xir to u& that S&e exbe of 6he QOE-
     dsaioners*      Ookrt is void ror the reason that           the
     oopatr 8004p64d th6 bmubrtt        or the   44rtlpl4u    er
     the patr4lS4n(,    and, in raot,   4Ld  not   nr*r     tha
     that their 84mfoea wWlU.b4           &&4pea.@ with       armtil
     JQL??, 194n.
              hour 0pIQIonopal the abme pue86Ioli8
                                                 w%l.l
     be .gpr&01.t.$.*
    Eonotable J&i       R. Shook - Peg. C

.
                                                lettsr B&X&F oopnty
                    Underthe raots statedin~yotkr
    for  the past several years and up to &ly 7, 194l, had in
    its employ sin patrolmen under the assumption that the law
    aathorlsed the appointment OS that amber   of highmar patrol-
    Qem. Apparsntly~the ~fX~~fs&ioners* c-t    sating in eon-
    j~O$iOa   With the Sheriff was &oti+  br view   of.ArtIcl&
    6699~~ veraum'. Annotatedcivil stem%@.' 8pet&r, the
    Sq-mme court or Texas in the above a&ntl&lltc:oa&&  or Cha..
    W. AnaOr&On.Count Judge, et al. v. will 1. Wood, am0118
    other things held f hat Artiole 6699B, supa, was unoon-
    atit&ltional.
Therero*e, it is o&x oplnioa the% said aas4 is ao euthoritr
authari&lag the &samlaslonere~ mart to msks the above
8i4di0ruaorder.
          It is oar rarthsr oplnlon ghet the oommissioners* aourt
had ao authority, 4itheaf upre8se& or~fsp~ud,  to make the
abore noatl4mea .Qlder-4 thet said order i~.th4nrom void.

           we here OarSrall~ 80nsid4r44  the eaa44 or Slubr
Y. Qiity or San Aatonio.  2nd 8. w. (26) ai;  Edw&ls v.
Lubbook Gouatr, 33 8. W. (24) 482, and the euthorltles
ofted. t&eroin, holdlirg in siieatthat where oounti4s or
mm$alpslitie&   reoeito bon&fit& andor oonSraot& Allegal
b44mme       they                    with the Oonstltution
                    are not in oosfomlty
or statutes  or oherter p~~i4Ion or 4 aitr, said aoantles
ox munioipalitf,ea arb U4ble   on iypu8a  ooqtraots rw  the
reaaomble raluq ai'the.betmrit# whiah thu7~have r4aeired.
Houmer a4 me und&rstanU the abwe rentIoaed awms, th4
d&&kn~~*        06&t   an&/or the proper &th6ri~~e& or the
al%~ had the'autwritf to u&a aaid aolotraat
                                          sr aontraots
mat                M,th the aatutea Or pcori8lans or
   raU4a. 66 'aomp2.y
tho Mty'olmrter         ~werx&iq   thu   4m.   Xa.oth4z wrd4,      whoa
a oountrQr.nityhas ribueinathe buwfit 0r a                v&raet
whkah'if hrd the pq$r to ma@, bolfwkf#a ~&%~.n#t;~.legaLky
OnterM into, th4,4ouaty ox Qitruy  b*~~Wem~dLl8d to do
jut3ti04 end to,paJ       the   aoasi6mti6n;   be..it' f4qt   to pay rot
what t has reseivdl. Iisxwh e.... iti.@afd'that                  the
lsu will Imply a aonWaet.  Eowwu, em abova'statcrd,     *B do
not think that th,.~oamluiaxwrs~ omr%:ha9 ~~arrthorlt~
whstever to.~appoiat the 8bo~0 msatIaneU.o,au8t~,tralMis
orci44r6. It is txu'far6her ~opinion thet tmld ooua-6 had a0
W.&hQFit~ to oo~treet; with 44
perfo*r~the ss~aea~.w&ish WM
rore the &we   ~ntIo+i     oeu14a sre not op
tp4at~4ins     statsd   abws.